DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  Claim 1 recites “a display cove” which should be “a display cover”.  Claim 12 recites the word “penetrate” which should be “penetrates”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 9, 14, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moro et al. (USpgpub 20150153048).
Regarding claim 1, Moro et al. discloses a knob ring assembly including a knob ring (fig.49, 12) and a display device (D), the knob ring comprising: 5a knob ring body (12) that has a ring shape (seen in fig.49) and comprises an accommodating space (fig.49, space in which D is provided reads on this) for accommodating the display device, the accommodating space has an open front which opens the accommodating space frontward (fig.49, the space is open towards a front or top which is sealed by the cover 69); a knob ring back plate (fig.49, element 70-72 forms the back plate) that is mounted to a rear of the knob ring body and covers a rear of the accommodating space (evident in fig.49); and 10a display cove (fig.49, 69 on the display cover) that covers the open front of the accommodating space and is translucent (specification describes how this cover is transparent to allow visibility of the display).  
Regarding claim 2, Moro et al. discloses the knob ring assembly of claim 1, wherein the ring shape is annular (seen in fig.49, the knob ring 12 is annular).  
Regarding claim 4, Moro et al. discloses 20the knob ring assembly of claim 1, wherein the accommodating space opens radially outward and the display cover covers the open radial portion (since applicant has not given a frame of reference for what the accommodating space opens relative to, this is simply being interpreted as having a radial dimension which is clearly depicted in fig.49).  
Regarding claim 6, Moro et al. discloses the knob ring assembly of claim 1, further comprising a display housing (fig.49, the display housing is formed by a combination of 25a, 68 and wall portions 72) that is disposed between the display device and the knob ring body and that provides insulation 5between the display device and the knob ring body (the housing as interpreted above provides insulation between the D and the knob ring body).  
Regarding claim 7, Moro et al. discloses the knob ring assembly of claim 6, wherein the display housing at least partially covers a front of the display device (seen in fig.49, at least portion 68 covers the front of display D).  
Regarding claim 9, Moro et al. discloses the knob ring assembly of claim 6. herein the display housing is formed as a frame form that surrounds the outer circumferential surface of the display device (the housing as interpreted above forms a frame which surrounds the outer circumference as seen in fig.49 via walls 72).  
Regarding claim 14, Moro et al. discloses the knob ring assembly of claim 1, wherein a connector (25a’) is provided on a rear of the display device. the knob ring back plate is provided with a wiring hole (hole seen in fig.49 between 73a and 73a’). and the connector and the wiring hole are aligned to each other (seen in fig.49).  
Regarding claim 17, Moro et al. discloses the knob ring assembly of claim 1, wherein the display cover is coupled to the knob ring body and forms an outer appearance of the knob ring with the knob ring body (seen in fig.49; once coupled it forms an outer appearance).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro et al. (USpgpub 20150153048) in view of Bengtson Jr. (USP 3010743).
Regarding claim 8, Moro et al. is silent to the material of the knob ring body being made of metal. 
Bengtson Jr. teaches and/or suggest making a knob or handle out of metal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the knob ring body in Moro et al. to be made of metal in order to enhance the knobs durability and strength. In addition, it is common knowledge and well known that knobs and handles could be made of various known materials including metal. Changing and selecting between known materials has been well established to be an obvious matter of design choice.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro et al. (USpgpub 20150153048) in view of Stoufer (USpgpub 20180210484).
	Regarding claim 15, Moro et al. discloses 15the knob ring assembly of claim 1, wherein the display device is arranged at an upper central region of the knob ring body (seen in fig.49, the display device is arranged in an upper and radially center region of the knob ring body) and a display area of the display device faces in a frontward direction (evident from figures the display device would face a frontward direction).
Moro fails to explicitly disclose that the display device would face at a partial incline in an upward direction.
Stoufer teaches the concept of providing a display device at a partial incline (as seen in fig.1, the display device is tilted at angle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the incline angle of the display device in moro according to the teaching and/or suggestion in Stoufer in order to provide the predictable result of making the display information easier to read for a user standing in front of the stove. The orientation of the knob and the control panel on the stove would play a part in establishing the correct viewing angle of the display. 



    PNG
    media_image1.png
    314
    378
    media_image1.png
    Greyscale

Claim(s) 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro et al. (USpgpub 20150153048) in view of Samuels et al. (USP 3396604).
Regarding claims 16 and 18, Moro et al. fails the knob ring assembly of claim 1, wherein the display cover comprises a thin 20walled portion having a thickness that is thinner than a portion of the display cover around the thin walled portion, wherein in a state in which the display cover and the display device are coupled to the knob ring body, the thin walled portion is arranged at a location corresponding to a display area of the display device and the knob ring assembly of claim 1, wherein the knob ring body has a slot groove 5into which an insertion protrusion formed at a lower end of the display cover is fitted.  
Samuels et al. teaches the concept of providing a slot groove and insertion protrusion on a lower end of a display cover (96) in order to facilitate snap fitting of the cover into a knob.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the display cover in Moro et al. to make use of this snap fit arrangement taught by Samuels et al. in order to improve the connection between the display cover and the knob ring body. In addition, as a result of this improvement, it follows that the display cover would have a thinner walled portion at the center thereof where the display device is located and be thicker at the snap fit portions. 
For purpose of claim 20 the display cover is being reinterpreted as member 68.
Regarding claim 20, Moro fails to disclose the knob ring assembly of claim 1, wherein a rear surface supporting protrusion is provided on the upper bottom surface of the display cover (68) and the rear surface supporting protrusion supports a front surface of the knob ring back plate to align the knob ring back 15plate and the display cover.
Samuels et al. teaches the concept of providing a supporting protrusion in the form of a snap fit protrusion on a lower end of a display cover (96) in order to facilitate snap fitting of the cover into a knob.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the display cover (68) in Moro et al. to make use of this snap fit arrangement taught by Samuels et al. in order to improve the connection between the display cover (68) and the knob ring back plate (70, 72).
Allowable Subject Matter
Claims 3, 5, 10-13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS C DIAZ/Primary Examiner, Art Unit 3656